USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 96-1435                              NANCY STRICKLAND, ET AL.,                               Plaintiffs, Appellants,                                          v.                  COMMISSIONER, MAINE DEPARTMENT OF HUMAN SERVICES,                                 Defendant, Appellee,                                          v.                      SECRETARY, U.S. DEPARTMENT OF AGRICULTURE,                           Third-Party Defendant, Appellee.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. D. Brock Hornby, U.S. District Judge]                                            ___________________                              _________________________                                        Before                                Selya, Circuit Judge,                                       _____________                      Aldrich and Bownes, Senior Circuit Judges.                                          _____________________                              _________________________               Rufus E.  Brown, with whom  Jack Comart,  Patrick Ende,  and               _______________             ___________   ____________          Pine Tree Legal Assistance, Inc. were on brief, for appellants.          ________________________________               Jennifer  H.  Zacks,  Attorney,  Civil  Division,  Dept.  of               ___________________          Justice, with  whom Frank W. Hunger,  Assistant Attorney General,                              _______________          Mark  B. Stern, Attorney,  Civil Division, Dept.  of Justice, and          ______________          Jay  McCloskey,  United  States  Attorney,  were  on  brief,  for          ______________          Secretary of Agriculture.                              _________________________                                  September 24, 1996                              _________________________                    SELYA, Circuit  Judge.   Nearly four centuries  ago, an                    SELYA, Circuit  Judge.                           ______________          English playwright wrote of a young monarch exhorting his battle-          weary  comrades  to  stride  "once  more  unto  the breach,  dear          friends, once more."   William Shakespeare, King Henry the Fifth,                                                      ____________________          Act  III, Sc.  1, l.1  (1600).   Nancy and  Lyle Strickland,  the          appellants here, issue a similar call, again requesting that this          court invalidate a regulation  which the Secretary of Agriculture          (the Secretary)  promulgated under authority granted  by the Food          Stamp Act, 7 U.S.C.    2011-2025 (1988) (the Act).  In Strickland                                                                 __________          v.  Commissioner,  Me. Dept.  of Human  Servs.,  48 F.3d  12 (1st              __________________________________________          Cir.), cert. denied,  116 S.  Ct. 145 (1995)  (Strickland I),  we                 _____ ______                            ____________          applied  the  teachings  of   Chevron,  U.S.A.  Inc.  v.  Natural                                        ______________________      _______          Resources Defense Council,  Inc., 467 U.S. 837 (1984), and upheld          ________________________________          a portion of  the regulation  that gave meaning  to an  ambiguous          phrase contained within the Act.  See Strickland I, 48 F.3d at 21                                            ___ ____________          (upholding 7 C.F.R.    273.11(a)(4)(ii)(D) (1994) as a reasonable          rendition of 7 U.S.C.   2014(d)(9)).  This second time around the          appellants seek to strike down  a different (but closely related)          section of the same regulation.  Because Chevron is still the law                                                   _______          of  the  land,  we affirm  the  lower  court's  entry of  summary          judgment in the appellees' favor.          I.  THE STATUTORY SCHEME          I.  THE STATUTORY SCHEME                    First  enacted  in  1964,   the  Act  is  designed  "to          safeguard the health and well-being of the Nation's population by          raising  levels of  nutrition  among low-income  households."   7          U.S.C.   2011; see generally Strickland I, 48 F.3d at 14-15.  The                         ___ _________ ____________                                          2          states  administer most  aspects of the  Food Stamp  Program (the          Program) while the federal government underwrites the cost (which          now amounts to  some $29  billion per year).   Recipients,  whose          eligibility  is determined  by  income and  family size,  receive          assistance in  the form of coupons  that may be used  to purchase          groceries  at local stores.   In order to  implement the Program,          Congress  has   authorized  the  Secretary  to  promulgate  "such          regulations . . . as [he]  deems necessary or appropriate for the          effective and efficient administration"  of the Program's federal          aspects.  See  7 U.S.C.   2013(a), (c).  Responsibility for other                    ___          elements  of the Program devolves upon state agencies.  In Maine,          that  obligation reposes  with the  Department of  Human Services          (DHS).                    In  1971, Congress  instructed  the  Secretary  to  set          national eligibility  standards for  the Program.   The Secretary          did  so.    Of  particular  interest for  present  purposes,  the          Secretary barred any consideration  of principal payments made on          the purchase price of capital assets in computing the costs which          could be offset against the income of a self-employed  individual          to  determine whether  that person  met the  national eligibility          standard.   See 36 Fed. Reg.  14102, 14107 (July 29,  1971).  Six                      ___          years later,  Congress overhauled  the Act.   It directed,  inter                                                                      _____          alia,   that  for   purposes  of   determining  eligibility   for          ____          participation  in  the  Program,  a person's  income  should  not          include the "cost of producing self-employment income."  7 U.S.C.             2014(d)(9).  Though Congress  did not define  the term "cost,"                                          3          the  House   Committee  on  Agriculture  noted,   seemingly  with          approbation,  that existing  Program  regulations  did not  treat          principal  payments as  a "cost"  that could  be set  off against          income.  See H. Rep. No. 464, 95th Cong., 1st Sess. 25, reprinted                   ___                                            _________          in 1977 U.S.C.C.A.N. 1978, 2001-02.          __                    Throughout, the Secretary has consistently hewed to the          position that principal payments on capital assets are not a cost          of  producing self-employment  income.    The current  regulation          epitomizes this  longstanding viewpoint;  it states  that "cost,"          when figured  for that purpose, shall not  include "[p]ayments on          the  principal of  the  purchase price  of income-producing  real          estate  and  capital  assets,  equipment,  machinery,  and  other          durable goods."  7 C.F.R.   273.11(a)(4)(ii)(A).          II.  THE COURSE OF LITIGATION          II.  THE COURSE OF LITIGATION                    Mr. and Mrs. Strickland operate a construction business          in  Belgrade,  Maine (where  they reside).   When  their business          faltered, they  applied for  admission to the  Program and  began          receiving  benefits.    In  1993  the  DHS  determined  that  the          Stricklands'  average monthly  income  was more  than double  the          Program's eligibility limit.   Had they been  permitted to deduct          depreciation on business equipment as a "cost of  producing self-          employment income,"  they would  have remained eligible  for food          stamp assistance.   Consequently, they challenged  the regulation          that  excluded  depreciation,  7  C.F.R.     273.11(a)(4)(ii)(D),          arguing that it had been promulgated in derogation  of 7 U.S.C.            2014(d)(9).  See Strickland I,  48 F.3d at 15-16.  In  due season                       ___ ____________                                          4          the  appellants  asserted claims  against  both the  DHS  and the          Secretary, and  the district  court certified the  Stricklands as          representatives of a class of "all Maine food stamp applicants or          recipients adversely affected  by the []  regulation on or  after          July 1, 1992."  Id. at 16.                          ___                    The appellants enjoyed some initial success.  After the          parties  submitted  the case  on a  stipulated record,  the trial          court  invalidated the Secretary's  "no depreciation" regulation.          See Strickland v. Commissioner, Me. DHS, 849 F. Supp. 818 (D. Me.          ___ __________    _____________________          1994).  We reversed, finding ambiguity in the term "cost" as used          in  the  statutory  phrase  "cost  of  producing  self-employment          income."   See  Strickland I,  48  F.3d at  19.   Stressing  that                     ___  ____________          ambiguity made deference  appropriate, we upheld  the Secretary's          right  to  exclude  depreciation  from "cost"  as  a  permissible          rendition  of the statute.   See id. at  21.  In what  may now be                                       ___ ___          viewed as an overabundance of caution, we noted that the parties'          arguments in Strickland I  did "not require us to  decide whether                       ____________          self-employed  food   stamp   recipients  must   be  given   some          alternative deduction, such as a deduction for replacement costs,          in recognition of either  the cost of acquiring capital  goods or          their consumption in  the course of producing income."  Id. at 21                                                                  ___          n.6.1                    Apparently  convinced that  a  judicial  footnote is  a                                        ____________________               1That issue  was neither  briefed nor  argued in  this court          during  the  pendency  of  Strickland  I.    In  any  event,  the                                     _____________          appellants  had told the district court that they did not dispute          the  Secretary's  authority  to  disallow  principal  payments on          equipment loans as a cost of producing self-employment income.                                           5          terrible thing  to waste,  the Stricklands  promptly reformulated          their   suit  to   challenge   that  portion   of   7  C.F.R.              273.11(a)(4)(ii)  in  which  the  Secretary purposed  to  exclude          payments on  the  principal  of the  purchase  price  of  capital          assets, averring that a favorable  finding would entitle them  to          continued eligibility for food stamp assistance.                    This  about-face proved  unproductive.    The  district          court  granted summary judgment in favor of the state and federal          defendants,  holding  that  the  Secretary  permissibly  excluded          principal  payments in  determining the  cost of  producing self-          employment income.  See Strickland  v. Commissioner, Me. DHS, 921                              ___ __________     _____________________          F.  Supp. 21, 24 (D.  Me. 1996) (Strickland  II) (concluding that                                           ______________          "if the Secretary is not required to recognize even depreciation,          he  certainly  cannot be  required  to  recognize cash  principal                                    ________          payments").  This appeal followed.          III.  STANDARD OF REVIEW          III.  STANDARD OF REVIEW                    Because the interpretation  of a statute or  regulation          presents  a   purely   legal  question,   courts   subject   that          interpretation  to de novo review.  See United States v. Gifford,                                              ___ _____________    _______          17  F.3d  462, 472  (1st  Cir. 1994);  Liberty  Mut. Ins.  Co. v.                                                 _______________________          Commercial Union Ins.  Co., 978  F.2d 750, 757  (1st Cir.  1992).          __________________________          This standard of  review is between appellate tribunals and lower          courts.   It  does not  diminish the  deference that  courts must          accord  to  authoritative  interpretations  of  opaque  statutory          provisions  undertaken by  those whom  Congress has  empowered to          administer  or enforce  particular laws.    As we  have regularly                                          6          held, such  deference is due the Secretary's  interpretation of a          less-than-pellucid food stamp statute.   See, e.g., Strickland I,                                                   ___  ____  ____________          48 F.3d at  16; Massachusetts  v. Secretary of  Agric., 984  F.2d                          _____________     ____________________          514, 520-21 (1st Cir.),  cert. denied, 114 S. Ct.  81 (1993); see                                   _____ ______                         ___          also  7  U.S.C.     2013(a),  (c)  (empowering the  Secretary  to          ____          administer the Act).          IV.  ANALYSIS          IV.  ANALYSIS                    When  courts review  an  agency's  interpretation of  a          statute  that it administers, Chevron directs them to engage in a                                        _______          bifurcated  inquiry.  See Passamaquoddy Tribe v. State of Me., 75                                ___ ___________________    ____________          F.3d 784, 794  (1st Cir. 1996); Strickland I, 48 F.3d  at 16.  In                                          ____________          an oft-quoted passage, the Chevron Court delineated the nature of                                     _______          the inquiry:                    First,  always,  is   the  question   whether                    Congress has directly  spoken to the  precise                    question at issue.  If the intent of Congress                    is clear, that is the  end of the matter; for                    the court,  as well as the  agency, must give                    effect to the unambiguously  expressed intent                    of   Congress.     If,  however,   the  court                    determines   Congress    has   not   directly                    addressed the precise  question at issue, the                    court   does  not   simply  impose   its  own                    construction  on the  statute,  as  would  be                    necessary in the absence of an administrative                    interpretation.   Rather,  if the  statute is                    silent  or  ambiguous  with  respect  to  the                    specific issue, the question for the court is                    whether the  agency's  answer is  based on  a                    permissible construction of the statute.          Chevron, 467 U.S. at  842-43 (footnotes omitted).  These  are the          _______          same questions that this  court posed in Strickland I, 48 F.3d at                                                   ____________          16, and we retrace our steps to the extent appropriate.                                          A                                          A                                          7                    We  first look  to see  if Congress  has spoken  to the          precise question  at issue by  mandating either the  inclusion or          the exclusion  of principal payments  on capital assets  from the          computation of  the  "cost of  producing self-employment  income"          under 7 U.S.C.    2014(d)(9).2  Since this branch  of the inquiry          deals exclusively  with statutory construction  and congressional          intent, no deference is due the Secretary's views.                    In  Strickland  I we  determined  that  the statute,  7                        _____________          U.S.C.   2014(d)(9), did not  require depreciation to be included          as  a "cost  of producing self-employment  income."   In reaching          this conclusion, we focused on the ambiguity inherent in the word          "cost"   a word that Congress  chose not to define.  We concluded          that  "the word  `cost'  is a  chameleon,  capable of  taking  on          different  meanings,  and shades  of  meaning,  depending on  the          subject matter  and the circumstances of  each particular usage."                                        ____________________               2In their complaint, the appellants asked the district court          to strike down  the Secretary's  policy, embodied in  7 C.F.R.             273.11(a)(4)(ii)(A),  of disallowing  principal payments  made to          purchase capital assets (which  they term "capital costs").   The          district court  confined its ruling accordingly.   See Strickland                                                             ___ __________          II, 921  F. Supp. at 24-25.  At oral argument before us, however,          __          the appellants'  counsel suggested that the  pivotal issue should          be  cast  in broader  terms; he  posed  the ultimate  question of          whether  the  Secretary's  general   regulatory  scheme,  in  not          allowing any  offset for wear and tear on capital assets by means          of   depreciation,   principal   payments,   or   otherwise,   is          permissible.  For purposes  of Chevron's first step, it  makes no                                         _______          difference whether we  accept or reject  this formulation of  the          issue.  Because the statute (and, particularly, the  word "cost")          is ambiguous,  see text  infra, either formulation  of the  issue                         ___       _____          leads ineluctably to the second step of the Chevron inquiry.                                                      _______                                          8          Strickland I, 48  F.3d at 19.3  We  therefore found that Congress          ____________          had not spoken directly  to the matter at issue.  See  id. at 19-                                                            ___  ___          20.                    Although Strickland I did  not address exactly the same                             ____________          question that  confronts  us today,  we agree  with the  district          court that its analysis  controls.  The appellants would  have us          believe  that  by  some thaumaturgical  sleight-of-hand  the word          "cost" has acquired a  plain meaning in the brief  interval since          we decided  Strickland I.  They seek  to persuade us that, though                      ____________          "cost"  was  not   clear  enough  to   force  the  inclusion   of          depreciation,  the word nonetheless  possesses sufficient clarity          to force  the inclusion of  either principal payments  on capital          assets,  or, at least, some  offset for the  expense of acquiring          and  using up  such  assets.4   We  are unconvinced.    Statutory          ambiguity does not flash on and  off like a bank of strobe lights                                        ____________________               3Though noting  the open question as  to whether legislative          history  could  be considered  at the  first  stage of  a Chevron                                                                    _______          inquiry, see Strickland I, 48 F.3d at 16-18, we examined the slim                   ___ ____________          legislative history underpinning 7 U.S.C.   2014(d)(9) and deemed          it  insufficient to "suck the elasticity from the word `cost' and          convey an  `unambiguously expressed intent of  Congress,'" id. at                                                                     ___          19-20 (quoting  Chevron, 467  U.S. at  842-43).   That conclusion                          _______          remains unscathed.               4In  this  connection, we  are  puzzled  by the  appellants'          reliance on Estey  v. Commissioner,  Me. DHS, 21  F.3d 1198  (1st                      _____     ______________________          Cir. 1994).  We ruled there that the term "energy assistance" had          a generally understood meaning and  then proceeded to apply  that          meaning to a  particular set of  facts.  See  id. at 1201,  1207.                                                   ___  ___          The appellants'  suggestion that the  term "cost" has  an equally          familiar meaning   a meaning  that includes principal payments on          capital  assets as a component of "cost"    flies in the teeth of          our unequivocal holding that "cost," as that term is used  in the          Act,  does not have any readily apparent meaning.  See Strickland                              ___                            ___ __________          I, 48 F.3d at 19.          _                                          9          at a discotheque, shining brightly at the time of one lawsuit and          then vanishing mysteriously in the interlude before the next suit          appears.                    We need not  dawdle.   There is nothing  in the  record          before  us to indicate  that Congress  ever had  an unambiguously          expressed intent to include  principal payments on capital assets          as a cost of producing  self-employment income.  The text  of the          statute  does not encourage such  a construction and  there is no          legislative history  (beyond that  already considered  and deemed          insufficient  in Strickland  I, 48 F.3d  at 19-20)  that supports                           _____________          including principal payments  or any proxy therefor  as a "cost."          To the precise contrary, all the extrinsic evidence suggests that          Congress  concurred in  the Secretary's longstanding  decision to          disregard  such payments.   The most persuasive  datum comes from          the  archives of the Program.   The Secretary  had been excluding          principal  payments from  the cost  of producing  self-employment          income for several years by the time Congress enacted  7 U.S.C.            2014(d)(9).   That  being so,  the presumption  is that  Congress          intended  the word  "cost"  to be  given  the same  meaning  that          already  had been  established in  the regulatory  context.   See                                                                        ___          Commissioner v. Keystone Consol. Indus., Inc., 508 U.S.  152, 159          ____________    _____________________________          (1993); Strickland I, 48 F.3d at 20.                  ____________                    Here,  moreover, it  cannot  plausibly  be argued  that          Congress  merely  overlooked   the  Secretary's   contemporaneous          treatment  of  principal payments,  for  the  House Committee  on          Agriculture explicitly  recognized the prevailing  practice.  See                                                                        ___                                          10          H.  Rep.  No. 464,  supra, 1977  U.S.C.C.A.N.  at 2001-02.   This                              _____          combination       congressional   awareness   of    an   existing          administrative praxis coupled with a concomitant unwillingness to          revise  that  praxis     strongly  implies legislative  approval.          "[W]hen Congress revisits a statute giving rise to a longstanding          administrative  interpretation  without  pertinent   change,  the          `congressional  failure   to  revise   or  repeal  the   agency's          interpretation is persuasive evidence  that the interpretation is          the one intended by Congress.'"  CFTC v. Schor, 478 U.S. 833, 846                                           ____    _____          (1986)  (quoting NLRB v. Bell Aerospace Co., 416 U.S. 267, 274-75                           ____    __________________          (1974) (footnotes omitted)).5                    In sum,  because Congress has not  plainly resolved the          interpretive question that is  now before us, we must move to the          second step of the Chevron pavane.                             _______                                          B                                          B                    During  the  second stage  of  a  Chevron analysis,  an                                                      _______          inquiring  court  accords  substantial  respect  to authoritative          agency  interpretations.   See Strickland  I, 48  F.3d at  17-18.                                     ___ _____________                                        ____________________               5We  dismiss out  of  hand the  appellants' contention  that          Strickland I etched  in stone a particular  conception of "cost,"          ____________          equating  the word with cash outlays.  This contention reflects a          misunderstanding of the thrust of our opinion.  The first step of          a Chevron  inquiry  requires a  court  to determine  whether  the            _______          language of a  statute is  susceptible to more  than one  natural          meaning.    Finding "cost"  to  be  inherently ambiguous  in  the          context of the Act, we held that plain meaning did not  foreclose          the Secretary's decision to exclude depreciation from the cost of          producing self-employment income.   See Strickland I, 48 F.3d  at                                              ___ ____________          19.   Our intention was to  explain why the courts  must defer to          any   permissible  interpretation  of   "cost"  adopted   by  the          ___          Secretary,  not  to endorse  a  particular  conception of  "cost"          (whether it  be that of an  economist, a layman, or  a food stamp          recipient).                                          11          Thus,  an interpretive  regulation must be  honored unless  it is          "arbitrary, capricious,  or manifestly contrary to  the statute."          Chevron, 467 U.S.  at 844.  In deciding this  issue, a court must          _______          avoid inserting its own policy considerations into the mix.  "The          agency need  not write a rule that serves the statute in the best          or most  logical manner; it  need only  write a  rule that  flows          rationally  from a  permissible  construction  of  the  statute."          Strickland I,  48 F.3d at  17; accord  Cohen v. Brown  Univ., 991          ____________                   ______  _____    ____________          F.2d 888,  899 (1st  Cir.  1993).   Though the  level of  respect          varies  with  the   circumstances,  deference   to  an   agency's          interpretation is "particularly appropriate in complex and highly          specialized areas  where the regulatory net  has been intricately          woven."  Massachusetts Dept.  of Educ. v. United States  Dept. of                   _____________________________    _______________________          Educ., 837 F.2d 536,  541 (1st Cir. 1988) (quoting  Citizens Sav.          _____                                               _____________          Bank  v. Bell, 605 F. Supp. 1033, 1041 (D.R.I. 1985)).  Moreover,          ____     ____          longstanding  agency  interpretations  generally receive  greater          deference than newly contrived ones.  See Visiting Nurse Ass'n of                                                ___ _______________________          No. Shore, Inc. v. Bullen, ___ F.3d ___, ___ (1st Cir. 1996) [No.          _______________    ______          95-1849, slip op. at 24].                    Applying  these standards,  we readily conclude  that 7          C.F.R.    273.11(a)(4)(ii) is within  the pale.   The regulation,          which  reflects the  agency's consistent  interpretation for  the          past  quarter-century, emanates  from the  Secretary's reasonable          determination that the purpose  of the Act is to  help low-income          families  purchase food,  not  to underwrite  the acquisition  of                                          12          capital assets.6  To  be sure, rental payments on  capital assets          are, as the  appellants point  out, deductible as  a "cost,"  but          such  payments  easily   can  be  distinguished  from   principal          payments.   When one leases  a capital asset  (say, a tractor) no          ownership  interest  is  acquired,  and  the  lease  payments  go          entirely toward producing  self-employment income.   By contrast,          when one  buys a capital asset  and pays for  it in installments,          the payments  not only permit  the payer  to use the  asset as  a          means of producing self-employment income  but also permit him to          build  equity.  This additional feature changes the nature of the          transaction.   The  Secretary's regulation  reasonably  seeks  to          avoid subsidizing such "dual purpose" payments.                    Of  course, the appellants now  put a different spin on          the situation.   See supra note 2.  They suggest that, instead of                           ___ _____          appraising  the validity  of 7  C.F.R.    273.11(a)(4)(ii)(A), we          should view the matter in broader terms and determine whether the          Secretary must allow some offset for expenses associated with the                               ____          acquisition  and depletion of capital  assets used in  a trade or          business.                    Passing  potential  procedural problems  and addressing          this  argument on the merits, it does not benefit the appellants.                                        ____________________               6Our  determination that  the Secretary  reasonably excluded          principal payments  on capital assets from the  cost of producing          self-employment  income  is bolstered  by  the  evidence, already          chronicled, that this interpretation of "cost" is very likely the          one that  Congress  intended.   See  supra pp.  10-11.   When  an                                          ___  _____          agency's  interpretation  jibes  with  discernible  congressional          intent, a  court is  hard-pressed to declare  that interpretation          impermissible under Chevron's second step.                              _______                                          13          Their premise is that, by putting capital assets to one side, the          Secretary has defined "cost  of producing self-employment income"          so grudgingly as to frustrate Congress' intent.  But this premise          is  faulty.   The Secretary  has not ignored  the costs  of doing          business; rather,  he has recognized numerous  items as allowable          costs, e.g.,  labor, stock, inventory,  business-related interest          (including  interest  associated  with  installment  payments  on          capital  assets), and  taxes paid  on income-producing  property.          See  7  C.F.R.    273.11(a)(4)(i).    He  simply  has refused  to          ___          recognize the kind of costs for which the appellants seek credit,          saying in  effect that  when a  self-employed person  is building          equity  (a  phenomenon  that  almost  invariably  accompanies the          purchase  of capital  assets), the  Secretary will  define "cost"          very restrictively (probably because no good way exists to give a          credit  for expenses  related to  the purchase of  capital assets          without also subsidizing some intangible ownership interest).  As          a result, food stamp  recipients who buy capital assets  are able          to claim  relatively few offsets  for the expense  connected with          acquiring and using those assets.                    We   frankly   acknowledge    that   the    Secretary's          interpretation is  a  harsh  one,  especially as  it  relates  to          persons in the appellants' position.  The regulatory edifice that          now exists may not be the  one which we, if building on an  empty          site, would choose to  construct.  But that is largely beside the          point.  The term "cost" is ambiguous, and a harsh interpretation,          as here, which  arises out of the Secretary's  reasonable refusal                                          14          to subsidize ownership, is not per se arbitrary or capricious.                                         ___ __          V.  CONCLUSION          V.  CONCLUSION                    We need go no further.   The  "cost of producing  self-          employment  income,"  7 U.S.C.     2014(d)(9),  is imprecise  and          Congress has neither specified that payments designed to amortize          the  purchase price of capital assets  must be deemed part of the          cost  nor   decreed  that  some  equivalent   write-off  must  be          recognized in calculating the cost.  Thus, the regulation here at          issue  represents  a  permissible construction  of  the  statute.          After  all, within the wide limits that Chevron sets, courts must                                                  _______          respect the Secretary's policy choices.          Affirmed.          Affirmed.          ________                                          15